UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                     )
TROY JENNINGS,                                       )
                                                     )
        Plaintiff,                                   )
                                                     )
                v.                                   )                  Civil Action No. 11-831 (BAH)
                                                     )
FEDERAL BUREAU OF PRISONS, et al.                    )
                                                     )
        Defendants.                                  )
                                                     )

                                    MEMORANDUM OPINION

I.      Introduction.

        Plaintiff, who is currently imprisoned at United States Penitentiary Coleman II,

commenced this case to challenge his “involuntary transfer . . . to Springfield Missouri Medical

Center.” Compl. at 1–2, ECF No. 1. The Court construes Plaintiff to mean a transfer to the

United States Medical Center for Federal Prisoners in Springfield, Missouri. See MCFP

Springfield, Fed. Bureau of Prisons, http://www.bop.gov/locations/institutions/spg/index.jsp (last

visited Oct. 19, 2011). Plaintiff claims that his transfer, done “without notice and adversary [sic]

hearing” violated his rights under the First, Fifth, Sixth, and Fourteenth Amendments. Compl. at

2. This case will be dismissed sua sponte for failure to state a claim upon which relief can be

granted.

II.     Legal Standard.

        The Court “shall dismiss” an action in which a plaintiff is proceeding in forma pauperis

“at any time if the court determines that . . . (B) the action . . . (ii) fails to state a claim upon

which relief may be granted.” 28 U.S.C. § 1915(e)(2). All that the Federal Rules of Civil

Procedure require of a complaint is that it contain “‘a short and plain statement of the claim
showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); Fed. R. Civ. P. 8(a). Although

“detailed factual allegations” are not necessary, to provide the “grounds” of “entitle[ment] to

relief” a plaintiff must furnish “more than labels and conclusions” or “a formulaic recitation of

the elements of a cause of action.” Twombly, 550 U.S. at 555–56. To sufficiently state a claim

upon which relief can be granted, “a complaint must contain sufficient factual matter, accepted

as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 129 S. Ct. 1937,

1949 (2009) (quoting Twombly, 550 U.S. at 570). A complaint is plausible on its face “when the

plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 129 S. Ct. at 1949. Finally, a “pro se

complaint is entitled to liberal construction.” Washington v. Geren, 675 F. Supp. 2d 26,

32 (D.D.C. 2009) (citing Haines v. Kerner, 404 U.S. 519, 520 (1972)).

III.    Analysis.

        Plaintiff is proceeding in forma pauperis. Order, ECF No. 6. Therefore, the Court must

dismiss this case if Plaintiff fails to state a claim upon which relief may be granted. 28 U.S.C.

§ 1915(e)(2).

        Plaintiff’s makes only one brief factual allegation in his complaint: that he was

transferred to a medical facility for federal prisoners without notice or an adversarial hearing.

Compl. at 2. He first claims that transfer violated his First Amendment rights. Id. The First

Amendment protects against infringement of the freedoms of religion, speech, the press,

assembly, and to petition. U.S. Const. amend. I. Plaintiff pleads nothing to implicate those

freedoms, but instead simply states the bare conclusion that his First Amendment rights have



                                                   2
been violated. Plaintiff therefore fails to state a First Amendment claim upon which relief can

be granted.

       Plaintiff second claims that his transfer violated his Fifth Amendment right to due

process. Compl. at 2.1 The Due Process Clause of the Fifth Amendment protects against the

deprivation of life, liberty, or property by the federal government without due process of law.

U.S. Const. amend. V. Although Plaintiff’s allegations of transfer without notice or a hearing,

which he levies against federal defendants, might appear at first glance to implicate those

protections, “an inmate in a state or federal prison does not ordinarily have a constitutionally

protected liberty interest in his assignment to a particular prison.” Beo v. District of Columbia,

44 F.3d 1026, 1028 (D.C. Cir. 1995) (citing Meachum v. Fano, 427 U.S. 215, 225 (1976)).

Plaintiff pleads nothing to support a departure from that ordinary rule. Plaintiff therefore fails to

state a Fifth Amendment claim upon which relief can be granted.

       Plaintiff third claims that his transfer violated his Sixth Amendment rights. Compl. at 2.

The Sixth Amendment protects, “[i]n all criminal prosecutions,” the right to a speedy trial, to

trial by jury, “to be informed of the nature and cause of the accusation,” to confront witnesses, to

subpoena witnesses, and to the assistance of counsel. U.S. Const. amend. VI. Plaintiff pleads

nothing to implicate those protections, but instead simply states the bare conclusion that his Sixth

Amendment rights have been violated. Plaintiff therefore fails to state a Sixth Amendment

claim upon which relief can be granted.

       Plaintiff finally claims that his transfer violated his Fourteenth Amendment rights.

Compl. at 2. The Fourteenth Amendment defines the parameters of United States citizenship;

       1
          Plaintiff does not mention the Fifth Amendment specifically, but instead alleges that his
transfer violated “due process rights and clause.” Compl. at 2. Because Plaintiff separately and
specifically alleges a violation of his Fourteenth Amendment rights, see id., the Court construes
this portion of Plaintiff’s complaint as attempting to state a claim under the Fifth Amendment.
                                                  3
protects against the deprivation of the privileges and immunities of such citizenship; protects

against the deprivation of life, liberty, or property by state governments without due process of

law; protects against the denial of equal protection of the laws; defines the apportionment of

representatives; defines the disqualification from certain public offices of persons who have

committed insurrection or rebellion against, or who have given aid comfort to the enemies of, the

United States; guarantees the validity of the public debt; proclaims illegal and void “any debt or

obligation incurred in aid of insurrection or rebellion against the United States, or any claim for

the loss or emancipation of any slave”; and grants Congress legislative authority to enforce those

provisions. U.S. Const. amend. XIV. Plaintiff’s pleadings only touch on one of those

provisions: the protection against deprivation of liberty without due process. That provision

applies only to the states, not the federal defendants against whom Plaintiff attempts to state his

claims. Therefore, Plaintiff fails to state a Fourteenth Amendment claim upon which relief can

be granted.

IV.    Conclusion.

       For the reasons discussed above, Plaintiff fails to state a claim upon which relief can be

granted. The Court will therefore dismiss this case in a separate order to issue this date.

Date: October 20, 2011                                        /s/Beryl A. Howell
                                                              BERYL A. HOWELL
                                                              United States District Judge




                                                 4